Citation Nr: 0936680	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on various periods of inactive duty for 
training (INACDUTRA) and active duty for training (ACDUTRA), 
including from October 1980 to February 1981.  He also served 
on active duty from May 2002 to September 2002, from May 2003 
to October 2003, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to an increased initial evaluation 
for posttraumatic stress disorder (PTSD) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The evidence of record shows that the Veteran's sleep apnea 
is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred during military service. 38 U.S.C.A. 
§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

The Veteran is seeking service connection for sleep apnea.  
He contends that this condition began during his active duty 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The Veteran served on various periods of INACDUTRA and 
ACDUTRA, including from October 1980 to February 1981.  He 
also served on active duty from May 2002 to September 2002, 
from May 2003 to October 2003, and from December 2003 to 
March 2005.

A May 2005 VA treatment report noted the Veteran's complaints 
of difficulty sleeping.  A November 2006 treatment report 
noted his complaints of insomnia.  A December 2006 sleep 
study revealed a diagnosis of suspected obstructive sleep 
apnea.  A follow-up sleep study in May 2007 concluded with a 
diagnosis of moderate obstructive sleep apnea, with sleep 
fragmentation and oxygen desaturation.

In support of his claim, the Veteran submitted two June 2007 
statements from fellow soldiers, both of which reported that 
the Veteran had difficulty sleeping during his deployment in 
Iraq.  

A February 2008 medical opinion was received from J.M., M.D.  
Specifically, 
Dr. M. opined that the Veteran's sleep apnea was more than 
likely incurred during the Veteran's military service.  In 
support of this conclusion, Dr. M. noted that the Veteran's 
medical treatment records had been reviewed, and that they 
reflect a direct nexus between his military service and his 
current sleep apnea.

At a hearing before the Board in June 2009, the Veteran 
testified that he has had difficulty sleeping since his 
military service.  He also indicated that his snoring would 
keep people up during his military service.

After reviewing the evidence of record, the Board finds that 
the Veteran's current obstructive sleep apnea can not be 
reasonably disassociated from this military service.  In 
making this decision, the Board finds the testimony provided 
by the Veteran concerning the onset of sleep apnea symptoms 
to be credible.  Moreover, his testimony is further supported 
by the two June 2007 lay statements submitted herein.  
Finally, the February 2008 medical opinion submitted herein 
by Dr. M. related the Veteran's sleep apnea to his military 
service.  While this opinion could have been more thorough in 
providing a rationale, Dr. M. indicated that the Veteran's 
medical treatment records were reviewed, and revealed a 
direct link to the Veteran's military service.  In addition, 
there is no conflicting medical opinion of record.  Finally, 
the Board notes that the Veteran's post service records 
document ongoing sleeping problems beginning very soon after 
his discharge from service.  

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has sleep apnea 
which was incurred during his active military service.  
Accordingly, service connection for sleep apnea is warranted.




ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran is seeking entitlement to an initial evaluation 
in excess of 50 percent for his service-connected PTSD.  
After reviewing the Veteran's claims folders, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

During his June 2009 hearing before the Board, the Veteran 
testified that additional VA medical treatment records were 
available at the VA medical center in Lexington, Kentucky.  
Although the Veteran indicated that this additional evidence 
would be submitted with a waiver of RO consideration, no 
additional treatment records have been received.  Moreover, a 
review of the Veteran's testimony indicates that his service-
connected PTSD may have worsened since his most recent VA 
examination for PTSD in July 2008.  Specifically, the Veteran 
testified that his girlfriend and child had recently moved 
out of his home, that he was no longer working, and that he 
is basically socially isolated.  Under these circumstances, 
the Veteran's updated psychiatric treatment records should be 
obtained, and the Veteran should be scheduled for a new VA 
examination to ascertain the current severity of his service-
connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected PTSD, since May 2009.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

2.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
Veteran's psychological, social, and 
occupational functioning.  The examiner 
must also elicit from the Veteran and 
record for clinical purposes, a full work 
and educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his PTSD.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


